DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In view of a newly identified issue concerning written description, the previous action (mailed May 16, 2022) is withdrawn and prosecution is reopened.  A new rejection set forth below to address the 35 USC 112 (a).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2-15 were introduced in a preliminary amendment on June 15, 2020. A review of the original disclosure (with the understanding that exact claim wording is not required) finds that claims 2-15 include new matter as there is a lack of explicit, implicit or inherent disclosure for the claim limitations detailed below, such that a person skilled in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Claim 2 recites in part “a sensor adjacent to the locking mechanism and configured to detect one or more positions of the pin relative to the sensor based on a magnetic field generated by the magnet that is detected by the sensor at the one or more positions, wherein the sensor is further configured to output one or more visual notifications via a visual output device on the personal mobility vehicle based on the one or more positions.” The original disclosure provides support for “a sensor adjacent to the locking mechanism” (figure 4 shows a cross section of the locking system where a sensor 408 is adjacent to an orifice that locks the pin with the assistance of slider 414, as discussed in Paragraph 26) and configured to “detect one or more positions of the pin relative to the sensor based on a magnetic field generated by the magnet that is detected by the sensor at the one or more positions” (figure 6 shows an example chart of fluctuating magnetic field strength, detected by a sensor, which corresponds to one or more positions of the pin within the locking mechanism, as discussed in Paragraph 31). 
However, there is insufficient support in the original disclosure for “wherein the sensor is further configured to output one or more visual notifications via a visual output device on the personal mobility vehicle based on the one or more positions”. Paragraph 31 states that the sensor used in the invention is a magnetic field sensor and “may include, without limitation, a Hall Effect sensor, a magneto-diode, a magneto-transistor, any of various types of magnetometer, a magneto-optical sensor, and/or any other suitable type of magnetic field sensor”. However, the original disclosure does not discuss the particular configuration of any of the potential sensors and is silent as to any of the potential sensors being configured to output “visual notifications” via a “visual output device” that is located specifically “on the personal mobility vehicle”. The original disclosure does not mention the term “visual notifications” and does not provide any discussion of a sensor configured to output “one or more visual notifications”. The original disclosure also does not mention the term “visual output device” and does not provide any discussion about a sensor configured to output visual notifications “via a visual output device” that is located specifically “on the personal mobility vehicle”. Therefore, claim 2, as newly filed, introduces new matter. 
Claims 3-12 depend from claim 2 and are rejected under 112(a) for the same reasons as claim 2.
Claim 3 recites “wherein a visual notification of the one or more visual notifications indicates an end to a use of the personal mobility vehicle in response to the sensor detecting the locked position of the pin based on the magnetic field.” The original disclosure does not discuss “visual notifications” or what they may indicate. Paragraph 36 discusses withholding deallocation of a wheeled vehicle until detecting that the lock is in a locked state at the end of a trip. However, withholding deallocation is not “a visual notification” that “indicates an end to a use of the personal mobility device” as claimed. Paragraph 36 further discusses “updating the ride status via an app” after detecting the location of the pin and state of the lock. However, updating a ride status via an app is not “a visual notification” that “indicates an end to a use of the personal mobility device”, as claimed. Furthermore, per parent claim 2, the visual notification is to be the output of the sensor of claim 2. There is no discussion of a sensor outputting a “visual notification” that “indicates an end to a use of the personal mobility vehicle”, and there is no discussion of such a “visual notification” being “in response to the sensor detecting the locked position of the pin based on the magnetic field”. Therefore, claim 3, as newly filed, introduces new matter.
Claim 4 recites “wherein the visual output device comprises a portion of a fender of the personal mobility vehicle.” The original disclosure does not mention a “visual output device” and is silent as to a “visual output device” that comprises “a portion of a fender of the personal mobility vehicle”. None of the figures show a “visual output device” that comprises a portion of a fender. Paragraph 22 discusses that a magnet-equipped lock may be built into a fender, but this is not the same as a “visual output device” that comprises “a portion of a fender of the personal mobility device”. Therefore, claim 4, as newly filed, introduces new matter.
Claim 5 recites “wherein a visual notification of the one or more visual notifications indicates a start to a use of the personal mobility vehicle in response to the sensor detecting a removed position of the pin relative to the sensor based on the magnetic field.” The original disclosure does not discuss “visual notifications” or what they may indicate. Paragraph 2 discusses that “unlocking a personal mobility vehicle at the start of a journey and/or locking the personal mobility vehicles at the end of the journey may be points of friction that delay trips or increase user frustration”. Paragraph 19 adds that “using a magnet within the pin and a Hall Effect sensor within the lock, the apparatus may accurately detect the location of the pin and therefore the state of the lock”. Paragraph 36 further discusses “updating the ride status via an app” after detecting the location of the pin and state of the lock. However, updating a ride status via an app is not “a visual notification” that “indicates a start to a use of the personal mobility device”, as claimed. Furthermore, per parent claim 2, the visual notification is to be the output of the sensor of claim 2. There is no discussion of a sensor outputting a “visual notification” that “indicates a start to a use of the personal mobility vehicle”, and there is no discussion of such a “visual notification” being “in response to the sensor detecting a removed position of the pin relative the sensor based on the magnetic field”. Therefore, claim 5, as newly filed, introduces new matter.
Claim 10 recites “a communication module configured to receive a detection of the locked position of the one or more positions from the sensor and transmit a request to end a billing process for a use of the personal mobility vehicle.” The original disclosure does not mention a “communication module”, a “billing process”, or a configuration for transmitting “a request to end a billing process”. Paragraph 44 discusses the lock system sending a message to a server to indicate the state of a lock. While sending such a message suggests the existence of some communication device, the original disclosure does not discuss a communication module that is specifically configured to “transmit a request to end a billing process for a use of the personal mobility vehicle”. Therefore, claim 10, as newly filed, introduces new matter.
Claim 12 recites “wherein the holster comprises an additional sensor configured to detect the magnetic field generated by the magnet in a secured position within the holster, and wherein the holster is further configured to output one or more additional notifications via the visual output device based on the secured position.” The original disclosure does not mention a “visual output device” and does not discuss a holster configured to output “one or more additional notifications via the visual output device”. Paragraph 33 discusses that “a holster for the pin may also include a magnetic field sensor and/or additional type of sensor that enables the systems described herein to determine whether the pin is inserted into the holster”. However, the presence of “a magnetic field sensor and/or additional type of sensor” is not the same as the holster being configured to “output one or more additional notifications via the visual output device based on the secured position”. Therefore, claim 12, as newly filed, introduces new matter.

Claim 13 recites in part “outputting, through a visual output device of the personal mobility vehicle, a visual indication corresponding to the position.” There is insufficient support in the original disclosure for this limitation. Paragraph 31 states that the type of sensor used in the invention is a magnetic field sensor that “may include, without limitation, a Hall Effect sensor, a magneto-diode, a magneto-transistor, any of various types of magnetometer, a magneto-optical sensor, and/or any other suitable type of magnetic field sensor”. The chart of figure 6 depicts different measurements of magnetic field strength related to pin position. However, the original disclosure does not discuss a step of “outputting, through a visual output device of the personal mobility vehicle, a visual indication corresponding to the position” of the pin. The original disclosure does not mention the term “visual indication” and does not provide any discussion of a step of outputting “a visual indication”. The original disclosure also does not mention the term “visual output device” and does not provide any discussion about a step of outputting a visual indication corresponding to a position of a pin through a “visual output device” of the personal mobility vehicle. Therefore, claim 13, as newly filed, introduces new matter.
Claims 14-15 depend from claim 13 and are rejected under 112(a) for the same reasons as claim 13.
Claim 15 recites “terminating a billing for a user of the personal mobility vehicle based on the strength being the maximum strength.”  The original disclosure does not mention “billing” or “terminating a billing”. Paragraph 19 discusses the lock system determining a locked state and figure 6 shows that a pin is considered inserted (locked) when the (absolute value) strength of the magnetic field is a maximum strength. Paragraph 44 discusses sending a message to a server to indicate the state of a lock. However, determining a lock state and sending a lock state message is not the same thing as performing the step of “terminating a billing for a user of the personal mobility vehicle based on the strength being the maximum strength.” 


Allowable Subject Matter
Claims 16-20 are allowed.  See previous Reasons for Allowance included in the Notice of Allowability mailed May 16, 2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
August 30, 2022